COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        City of Houston v. Nikolette Ledesma and Elsa Estrada
Appellate case number:      01-22-00377-CV
Trial court case number:    2017-84026
Trial court:                270th District Court of Harris County
       Appellant, City of Houston, has filed an “Unopposed Motion to Transfer Record
from Prior Related Appeal.” In its motion, the City notes that there was a prior, related
appeal in this Court, appellate case number 01-19-00034-CV, “which resulted in the case
being remanded back to the trial court.” The City requests that the clerk’s record from the
prior appeal be transferred to this appeal.
        Appellant’s motion is granted. The Clerk of this Court is directed to copy the
clerk’s record, filed on February 19, 2019, in appellate case number 01-19-00034-CV, and
file the copies in appellate case number 01-22-00337-CV.
       It is so ORDERED.

Judge’s signature: ___/s/ April Farris_____
                    Acting individually  Acting for the Court

Date: __September 22, 2022____________________